REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner did not find a reference or combination thereof in the searched prior art that disclosed an anchor with a first threaded section major and minor diameters that are constant, a second threaded section with tapering major and minor diameters, and a third threaded section with a tapering third major diameter, the third major diameter being less than the second major diameter, and a constant third minor diameter that is the same as the second minor diameter substantially as claimed, which Applicant has provided maintains a minimum wall thickness in the third section to prevent collapse of the cannula 40 during insertion (¶29).
The closest prior art is:
Biedermann et al. (US 2010/0004692) which discloses an anchor with a first threaded section major and minor diameters that are constant, a second threaded section with tapering major and minor diameters, and a third threaded section with a tapering third major diameter and the third major diameter being less than the second major diameter but lacks a constant third minor diameter that is the same as the second minor diameter.
Schlienger et al. (US 2006/0095040) which discloses an anchor with a first threaded section major and minor diameters that are constant, a second threaded section with tapering major and minor diameters, and a third threaded section a constant third minor diameter but lacks a tapering third major diameter, the third minor diameter is the same as the second minor diameter, and the third major diameter being less than the second major diameter.
Schlapfer et al. (US 2002/0016594) which discloses an anchor with a first threaded section major and minor diameters that are constant, a second threaded section with a tapering minor diameter, and a third threaded section a constant third minor diameter but lacks a tapering major diameter, a tapering third major diameter, the third minor diameter is the same as the second minor diameter, and the third major diameter being less than the second major diameter.
Huebner (US 6,030,162) which discloses a first threaded section major and minor diameters that are constant, a second threaded section, and a third threaded section with a tapering third major diameter and a constant third minor diameter that is the same as the second minor diameter but lacks the second threaded section having tapering major and minor diameters and the third major diameter being less than the second major diameter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R SIPP/Primary Examiner, Art Unit 3775